PER CURIAM.
The $10 increase in the average weekly wage (AWW) is ' inconsistent with the judge’s finding in the April 23, 1990, order: “With respect to the claim for increase in AWW for transportation provided, I find there was no reliable evidence presented concerning the personal value or actual mileage.” It is also inconsistent with her comment at the hearing on the motion for rehearing, that she did not feel claimant’s testimony was competent substantial evidence regarding how far he drove his employer’s truck each day.
The $10 increase in the average weekly wage is REVERSED. Otherwise, the order is AFFIRMED.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.